CRICHTON, J.,
additionally concurs and assigns reasons.
hi agree with the majority, and write separately to point out that, in my view, this case did not present a close call. The facts indicate that Judge Wilson was required to recuse herself under the mandatory language of La.C.Cr.P. art. 671 (“In a criminal case a judge of any court, trial or appellate, shall be recused when [s]he ... (3) has been employed or consulted as an attorney in the cause ....”) (emphasis added). I therefore find the trial court abused its discretion in denying the motion to recuse and wholeheartedly agree with the decision to reverse that judgment.